IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BOARD OF SUPERVISORS OF           : No. 371 MAL 2018
WILLISTOWN TOWNSHIP,              :
                                  :
                Respondent        : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
MAIN LINE GARDENS, INC. AND       :
COFFMAN ASSOCIATES, LLC,          :
                                  :
                Petitioners       :

BOARD OF SUPERVISORS OF           : No. 372 MAL 2018
WILLISTOWN TOWNSHIP,              :
                                  :
                Respondent        : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
MAIN LINE GARDENS, INC. AND       :
COFFMAN ASSOCIATES, LLC,          :
                                  :
                Petitioners       :

BOARD OF SUPERVISORS OF           : No. 373 MAL 2018
WILLISTOWN TOWNSHIP,              :
                                  :
                Respondent        : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
                                  :
MAIN LINE GARDENS, INC. AND       :
COFFMAN ASSOCIATES, LLC,          :
                                  :
                Petitioners
BOARD OF SUPERVISORS OF                 : No. 374 MAL 2018
WILLISTOWN TOWNSHIP,                    :
                                        :
                  Respondent            : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
            v.                          :
                                        :
                                        :
MAIN LINE GARDENS, INC. AND             :
COFFMAN ASSOCIATES, LLC,                :
                                        :
                  Petitioners           :

BOARD OF SUPERVISORS OF                 : No. 375 MAL 2018
WILLISTOWN TOWNSHIP,                    :
                                        :
                  Respondent            : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
            v.                          :
                                        :
                                        :
MAIN LINE GARDENS, INC. AND             :
COFFMAN ASSOCIATES, LLC,                :
                                        :
                  Petitioners           :

BOARD OF SUPERVISORS OF                 : No. 376 MAL 2018
WILLISTOWN TOWNSHIP,                    :
                                        :
                  Respondent            : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
            v.                          :
                                        :
                                        :
MAIN LINE GARDENS, INC. AND             :
COFFMAN ASSOCIATES, LLC,                :
                                        :
                  Petitioners           :


                                  ORDER


[371 MAL 2018, 372 MAL 2018, 373 MAL 2018, 374 MAL 2018, 375 MAL 2018 and 376
                                 MAL 2018] - 2
PER CURIAM

     AND NOW, this 29th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.




[371 MAL 2018, 372 MAL 2018, 373 MAL 2018, 374 MAL 2018, 375 MAL 2018 and 376
                                 MAL 2018] - 3